                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               4:18CR3071

       vs.
                                                                ORDER
MICHAEL ALLEN CARDIS,

                    Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
16), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 16), is granted.

      2)     Pretrial motions and briefs shall be filed on or before November 16,
             2018.

      3)     Trial of this case is continued to December 17, 2018 at 09:00 AM in
             Courtroom 1, Federal Building, 100 Centennial Mall North, Lincoln,
             NE before Judge John M. Gerrard.

      4)     The ends of justice served by granting the motion to continue
             outweigh the interests of the public and the defendant in a speedy
             trial, and the additional time arising as a result of the granting of the
             motion, the time between today’s date and November 16, 2018 shall
             be deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare
             this case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
             timely object to this order as provided under this court’s local rules will
     be deemed a waiver of any right to later claim the time should not
     have been excluded under the Speedy Trial Act.

October 17, 2018.

                                   BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge




                               2
